Citation Nr: 1124740	
Decision Date: 06/29/11    Archive Date: 07/06/11

DOCKET NO.  08-24 503	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, including posttraumatic stress disorder (PTSD), depression, and anxiety.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

A. Mecone, Associate Counsel


REMAND

The Veteran had active military service from September 1969 to April 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an August 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  The Veteran testified before the undersigned Veterans Law Judge at a hearing in Louisville, Kentucky in December 2009.  A transcript of that hearing is of record.

In February 2010, the Board remanded the Veteran's claim to obtain an opinion as to whether the Veteran's acquired psychiatric disability was traceable to his time spent on active duty.  The VA examiner was asked to identify all of the Veteran's psychiatric disorders, and for each diagnosed disorder, the examiner was asked to provide an opinion as to the medical probabilities that the Veteran had an acquired psychiatric disorder that was attributable to his active military service.  The VA examiner provided an Axis I diagnosis of Depressive Disorder, and opined that the Veteran did not meet the DSM-IV criteria for a diagnosis of PTSD.  The VA examiner conducted a thorough examination and adequately explained that the Veteran did not meet the DSM-IV criteria for PTSD, noting that the Veteran was questioned systematically about each symptom of PTSD and denied almost all of them.  In regards to the diagnosis of depressive disorder, the VA examiner opined that the Veteran's depressive disorder was less likely than not caused by or a result of the claimed in-service stressor.  She explained that the Veteran had some depression but noted that it was very mild, and seemed to have responded well to the psychotropic medication that he was currently prescribed.  The VA examiner noted that the Veteran did not make any claims that his depression was related to the claimed stressor (a fear of hostile military activity) but he did indicate that he carried with him a general sense of guilt for having survived Vietnam.  The VA examiner noted that this survivor's guilt appears to be one of several factors that contributed to the Veteran's mild depression, and noted that other factors that have been causing him emotional distress included interpersonal problems with in-laws, problems with his adult stepson, his deteriorating physical health, and the recent death of a close friend.

The Board finds the November 2010 VA examiner's report needs further explanation because the examiner did not provide a rationale for her opinion that the Veteran's depressive disorder was less likely than not caused by or the result of the claimed in-service stressor-(an incident where the Veteran was made to weld a broken gate during a time when the Veteran claimed intelligence had indicated that an enemy attack was imminent).  Initially, although the VA examiner was asked to opine on the medical probabilities that the Veteran's depressive disorder was attributable to his military service, she instead opined on the probability that the Veteran's depressive disorder was related to this one specific in-service event.  Curiously, the examiner tends to link depression, at least in part, to survivor guilt that in turn appears traceable to military service.  Consequently, the Board finds the November 2010 opinion inadequate for rating purposes.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board or the Court are not complied with, the Board errs as a matter of law when it fails to ensure compliance, and further remand will be mandated).  Further, the VA examiner did not offer an adequate rationale as to why she believed the Veteran's depressive disorder was less likely than not caused by or the result of the claimed in-service stressor.  Her only explanation was that the Veteran did not claim that his depression was related to the claimed stressor, and that his depression was mild.  The VA examiner further confused the issue of whether or not the Veteran's depression was related to service by stating that his survivor guilt appeared to be one of several factors that contributed to his mild depression, which can be interpreted as contradicting her overarching opinion that his depression was less likely than not caused by or a result of his claimed stressor.

Furthermore, in arriving at her conclusion, the VA examiner did not address the relevant service treatment records (STRs) or post-service medical records that addressed symptoms of depression.  Here, the STRs contain an August 1969 Report of Medical History (at entrance) where the Veteran checked "yes" to the question "have you ever had or have you now" nervous trouble of any sort, and also noted that he experienced depression and excessive worry; although in his April 1971 separation clinical evaluation, the examiner noted that the Veteran's psychiatric evaluation was normal.  A record from the Veteran's employer, Louisville Gas and Electric Company, by R.A. Magallon, M.D. dated in August 1979 noted that the Veteran had been off work for six weeks due to a nervous stomach, anxiety, depression, and stress syndrome.  These records in addition to newly received statements submitted in April 2011 from the Veteran's wife, son, and health care providers, should be addressed by the examiner in her addendum opinion.

Therefore, further evidentiary development is required.  Clarification of the VA examiner's opinion and bases therefor, as set out above, should be sought.  The VA examiner should also opine as to whether the Veteran's currently diagnosed depressive disorder was caused or made chronically worse by any service-connected disability, as suggested by the Veteran's representative in an April 2011 brief.  (The Veteran is currently service connected for diabetes mellitus, lumbar disc disease and arthritis, tinnitus, and peripheral neuropathy of the right and left lower extremities associated with diabetes mellitus).

In addition, since the agency of original jurisdiction's (AOJ) issuance of the March 2011 supplemental statement of the case (SSOC), which was its last consideration of the claim, additional relevant evidence has been added to the claims file.  Specifically, the Veteran's wife submitted a statement addressing the Veteran's mental health, as did the Veteran's son, and statements from KS-J, M.D., and LS, LCSW, MSW, of the Shively VA Clinic noted that the Veteran was being treated at the clinic for diagnosed PTSD.  As noted, this additional relevant evidence was submitted subsequent to the final consideration of the claim by the AOJ and the Veteran has not waived his right to have this additional evidence considered initially by the AOJ.  See 38 C.F.R. § 20.1304.  Therefore, on remand, the AOJ should re-adjudicate the claim for service connection for an acquired psychiatric disorder, taking into consideration the evidence received in April 2011, and subsequently transferred to the Board.

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ should seek for records prepared by VA, especially by the authors of letters dated in August 2010-KS-J, M.D, and LS, LCSW.  The records search should include a search for all treatment or evaluation reports since December 2009.

2.  Thereafter, the claims folder should be returned to the examiner who conducted the November 2010 VA examination.  The VA examiner should consider the entire record, including psychological test results, and identify all of the Veteran's psychiatric disorders in accordance with DSM-IV.  For each diagnosed disorder, the examiner should provide an opinion, based on a review of the evidence of record, as to the medical probabilities that the Veteran has an acquired psychiatric disorder that is attributable, even in part, to his active military service.  In particular, the VA examiner should opine as to whether it is at least as likely as not that the Veteran's currently diagnosed depressive disorder is attributable to his period of military service.  In forming this opinion, the examiner should consider the Veteran's statement that he suffers from survivor's guilt, and also the 1979 record from the Veteran's employer, Louisville Gas and Electric Company, by R.A. Magallon, M.D., noting that the Veteran had been off work for six weeks due to a nervous stomach, anxiety, depression, and stress syndrome.  The examiner should also comment on the records received pursuant to the request made in paragraph 1 above, along with the August 2010 letters from VA care providers, which show that the Veteran has PTSD.  The examiner should indicate whether these reports change the examiner's opinion regarding a diagnosis of PTSD and explain why or why not.  (If deemed necessary, consultation with those who prepared the August 2010 correspondence should occur.)  A complete rationale should be given for all opinions expressed.

After the requested report has been completed, the report should be reviewed to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, it should be returned to the examiner.  (Should the November 2010 examiner no longer be available, or the examiner conclude that another examination is called for to address the questions presented in this remand, another examination should be scheduled.)

3.  After undertaking any other development deemed appropriate, the AOJ should re-adjudicate the claim of service connection for an acquired psychiatric disorder, taking into consideration the April 2011 statements of the Veteran's wife and son, and the August 2010 statements of KS-J, MD, and LS, LCSW.  If any benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case (SSOC) and afford them an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

